Attachment to Advisory Action
NOTE:  Applicant’s request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and/or a search conducted in the limited amount of time authorized for this pilot program.  Therefore, the response is being reviewed under pre-pilot practice.  In the instant case, amended claims 1 recites the new limitation “a reference level of at least one histone and a reference level of proADM”  which requires new consideration and a further search and with the complexity of the claims and new requirements , the response cannot be reviewed and/or search conducted in the limited amount of time authorized for review. The previous claims also allowed for a comparison with a reference in an and/or situation and the new claims only allow for the “and” situation and thus the scope of the claim has been changed which causes further consideration. Also, the claims are not considered to be into condition for allowance because the Applicant has failed to properly address the double patenting rejections.  The applicant has not specifically provided any arguments or provided a terminal disclaimer and the rejections would therefore be maintained.  It is also noted that there are two different IDS’s submitted after final which need to be considered.
       
       Continuation of 3 NOTE: amended claims 1, recites the new limitation “a reference level of at least one histone and a reference level of proADM which requires new consideration and a new search.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /GARY COUNTS/ Primary Examiner, Art Unit 1641